Citation Nr: 9933989	
Decision Date: 12/06/99    Archive Date: 12/10/99

DOCKET NO.  98-13 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a left elbow disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas S. Kelly, Counsel


INTRODUCTION

The veteran had over 30 years of active military service when 
he retired in July 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating determination of 
the Reno Department of Veterans Affairs (VA) Regional Office 
(RO).  


FINDINGS OF FACT

A left elbow disorder, namely epicondylitis, had its onset 
inservice.  


CONCLUSION OF LAW

Left elbow epicondylitis was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  The United States Court of Appeals 
for Veterans Claims (Court) has held that a well grounded 
claim is "a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ 5107(a)."  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

A well grounded claim requires competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  Epps 
v. Brown, 9 Vet. App. 341, 343-44 (1996); Caluza v. Brown, 7 
Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 
1996).

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (1999).

It is the defined and consistently applied policy of the VA 
to administer the law under a broad interpretation, 
consistent, however, with the facts shown in every case.  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because of an 
approximate balance of positive and negative evidence that 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
It is not a means of reconciling actual conflict or a 
contradiction in the evidence; the claimant is required to 
submit evidence sufficient to justify a belief in a fair and 
impartial mind that the claim is well grounded.  

Mere suspicion or doubt as to the truth of any statements 
submitted, as distinguished from impeachment or contradiction 
by evidence or known facts, is not a justifiable basis for 
denying the application of the reasonable doubt doctrine if 
the entire, complete record otherwise warrants invoking this 
doctrine.  The reasonable doubt doctrine is also applicable 
even in the absence of official records, particularly if the 
basic incident allegedly arose under combat, or similarly 
strenuous conditions, and is consistent with the probable 
results of such known hardships.  38 C.F.R. § 3.102 (1999).

For a veteran to prevail in his claim, it must only be 
demonstrated that there is an approximate balance of positive 
and negative evidence.  In other words, the preponderance of 
the evidence must be against the claim for benefits to be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, at 54 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).

A review of the veteran's service medical records 
demonstrates that he was seen in November 1995 with 
complaints of left elbow pain after performing pull-ups for 
one week.  He indicated that the pain was over the elbow.  
Physical examination revealed that the veteran had full range 
of motion of the elbow.  Motor and sensory examination were 
intact.  Pain was noted over the medial epicondyle.  A 
diagnosis of left elbow epicondylitis was rendered.  

In March 1996, the veteran was seen with complaints of left 
elbow pain for the past six months.  He noted that the pain 
decreased when taking Motrin.  He further reported having 
increased pain with pull-ups and yard work.  Physical 
examination revealed pain over the ulnar groove and proximal 
insertion of the flexor carpi.  Increased discomfort with 
wrist flexion was noted.  There was no paresthesia or 
weakness over the ulnar nerve distribution.  

On his April 1996 retirement report of medical history, the 
veteran checked the box indicating that he had swollen or 
painful joints.  In the narrative portion it was noted that 
the veteran was taking Naprosyn for "right" elbow pain.  

In his June 1998 notice of disagreement, the veteran reported 
that he continued to have constant pain in his left elbow.  
He noted that the elbow pain hampered him in his current job.  
In his July 1998 substantive appeal, the veteran again 
indicated that his left elbow condition had existed since 
service and that it limited his ability to use the computer 
at his current employment.  

In September 1998, the veteran was afforded a VA fee-basis 
medical examination.  At the time of the examination, the 
veteran reported that he had injured his left elbow in 1995, 
when doing pull-ups.  He noted that he sought medical 
treatment and was told to take aspirin and apply ice for the 
pain.  

The veteran reported that he was in constant pain with regard 
to his elbow and that it ached.  He indicated that working on 
the computer aggravated the pain in his left elbow.  He 
denied using any supportive device.  He stated that the pain 
radiated downward toward the left wrist.  He denied any 
swelling, popping, or grinding of the left elbow.  He also 
denied any swelling or discoloration of the fingers of the 
left hand or the wrist and any loss of grip strength.  
However, when he squeezed with the left hand, the pain in the 
left elbow increased.  The examiner noted that there was 
nothing that the veteran could do for relief of the pain in 
his left elbow.  

Physical examination of the left elbow revealed extension to 
0 degrees, flexion to 135 degrees, supination to 85 degrees, 
and pronation to 75 degrees.  There was no additional 
limitation due to fatigue, weakness, pain, or lack of 
endurance.  There was also no instability, redness, heat, or 
abnormal movement.  Point tenderness was present over the 
medial epicondyle.  Tinel sign was negative and there was no 
ankylosis.  There were also no signs of inflammatory 
arthritis.  

X-rays of the left elbow showed possible mild olecranon 
bursitis.  A diagnosis of left elbow medial epicondylitis was 
rendered at that time.  


In Hampton v. Gober, 10 Vet. App. 481 (1997), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") found a claim to be well 
grounded where the veteran had been treated for the claimed 
disability during service, the disability was noted on the 
examination for separation from service, and the veteran 
filed a claim for service connection for the disability 
within one month of service.  The instant case is similar to 
Hampton in that left elbow epicondylitis was treated in 
service, and it was noted that the veteran was being treated 
for elbow pain at the time of his separation from service.  
The veteran submitted his claim for benefits shortly after 
service.  The instant case is somewhat stronger than that of 
Hampton, in that the veteran in this case has reported a 
continuity of symptomatology, and his symptoms have been 
attributed to the same condition diagnosed during service.  
In view of the foregoing, the Board finds that the veteran's 
claim is well grounded.

Once it is determined that the claim is well grounded, the 
claim is adjudicated on the merits.  At the merits stage 
there must be evidence in support of each of the three Caluza 
elements discussed above.  The analysis at the merits stage, 
however, is not the same as at the well groundedness stage.  
The credibility of the evidence is not presumed at the merits 
stage.  Hickson v. West, 12 Vet. App. 247 (1999). 

The Board is of the opinion that service connection is 
warranted for left elbow epicondylitis.

There is no evidence to rebut the findings that the veteran 
had epicondylitis inservice, that he reported having constant 
pain in his left elbow during the course of his appeal, 
demonstrating a continuity of symptomatology, and that he 
currently has epicondylitis.  Accordingly, the Board 
concludes that the evidence is in favor of the grant of 
service connection for a left elbow disorder, namely left 
elbow epicondylitis.  


ORDER

Service connection for a left elbow disorder, epicondylitis, 
is granted.  




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

